Citation Nr: 1111556	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from September 1989 to March 1990 and from October 1990 to April 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD. 


FINDING OF FACT

In a January 2011 statement, the Veteran withdrew her appeal for entitlement to service connection for a psychiatric disability, to include PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a psychiatric disability, to include PTSD, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, Veteran specifically withdrew her claim for entitlement to service connection for a psychiatric disability, to include PTSD, in a January 2011 statement.  The Board therefore finds that she has withdrawn her appeal.

Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as it is dismissed.


ORDER

The appeal for entitlement to service connection for a psychiatric disorder, to include PTSD, is dismissed. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


